 IntheMatter ofEVERREAD] LABELCORPORATLON,EnI'LovimandLOCAL 16.UNITED OFI'ICE ANDPROFESSIONALWORKriis OF AMERICA,CIO,PETITIONERCase No. 2-R-6818.-Decided September 27, 1946Cullenc6Dyhman,bydlr. J1animilian 111oss,andMessrs. Samuel M.BirnbaumandSidney Hollander.,of New York City, for the Employer.Mr. Samuel A. Sacher,of New York City, for the Petitioner.Messrs. Charles A. 1llcNallyandVincent Killorin,of New YorkCity, for the AFL..rift.Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on September 5, ls)I6, before Vincent M. Rotolo, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDiNGSOFFACT1.THE BUSINESS OF THE, EMPLOYEREver Ready Label Corporation, a New York corporation, has itsoffice and plant in New York City, where it is engaged in the manufac-ture, sale, and distribution of gunlnled and ungununed labels andkindred specialty printing.The principal raw materials used by theEmployer in its manufacturing operations are paper and ink.Duringthe past year, the employer's purchases of raw materials were in excessof $250,000 in value, of which i n excess of 75 percent was secured fromsources outside the State of New York.During the same period, itssales were in excess of $1,000,000 in value, of which in excess of 33 per-cent was shipped and transported to States other than the State ofNew York.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N. L. R B, No. 16139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations,claiming to represent employees of the Em-ployer.New York Joint Council of International Printing Pressmen andAssistants' Union of North A'inerica, herein called the AFL, is a labororganization affiliated with the American Federation of Labor, claim-ing to represent employees of the Employer.III.THE QUESTION CONCERNINGREPRESENTATIONOn about July 23, 1946, the Petitioner requested recognition of theEmployer as the bargaining representative of the employees it hereseeks to represent.The Employer refused to accede to the Petitioner'srequest until the Petitioner is certified by the Board in an appropriateunit.On November 25, 1944, as the result of a consent election conductedunder the auspices of the Board, the AFL was designated by the Re-gional Director as the collective bargaining representative of the Em-ployer's shop employees.Thereafter, on August 27, 1945, the Employ-er and the AFL executed a collective bargaining contract covering suchemployees.The duration of the contract is governed by Article XII,which, in part, reads asfollows :This contract shall remain in full force and effect until August 30,1946, and to continue to be in operation thereafter until such timeas a new agreement has been reached, .. .In July 1946,prior to the expiration of the 1945 contract and pur-suant to its provisions,' the AFL gave the Employer notice ofa desireto negotiate a new contract,but because of the Petitioner's representa-tion claim the contracting parties did not enter into any negotiations.The AFL urges that the 1945 contract operates as a bar because, byits terms,the contract continues to remain in full force and effect untilsuch time as a new agreement is reached. The Employer adopts aneutral position with regard thereto.There is no merit to the AFL'scontention inasmuch as after August 30, 1946, the contract became oneof indefinite duration and, as such, cannot preclude a present determi-nation of representatives.2ArticleXVI of the 1945 contract reads as follows :The parties hereto agree that thirty(30) days before expiration of this contractthey shall enter into negotiations looking into the renewal or modification,if any, ofthis contract.' SeeMatter of Inspiration Consolidated CopperCo , 63 N. L. R. B. 679 ;Matter ofGreat Bear Logging Company,59 N. L R B.701 ;Matter of National Carbide Corporation,58 N. L.It.B. 1430. EVER READY LABEL CORPORATION141We find that a question effecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties, thatall shop employees engaged in production work, including mainte-nance employees and working foremen, but excluding officers of theCompany, managerial employees, and the plant superintendent, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Petitioner requests that eligibility be established as of the timeit filed its petition.The record does not disclose any reason for de-parting from our usual eligibility practice and, accordingly, we shalldeny the Petitioner's request.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Ever Ready Label Corporation,New York City, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and RegulationsSeries 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Local 16, United Office and ProfessionalWorkers ofAmerica, CIO, or by New York Joint Council of International Print-ing Pressmen and Assistants' Union of North America (AFL), forthe purposes of collective bargaining, or by neither.